      Case 2:19-cv-00734-SSV-KWR Document 12 Filed 03/10/20 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

LYDIA OGEA                                                  CIVIL ACTION NO.

VERSUS                                                      NO. 19-734

AETNA LIFE INSURANCE CO.                                    SECTION: R (4)



              JOINT MOTION TO MODIFY THE SCHEDULING ORDER

       Plaintiff, Lydia Ogea (“Plaintiff”) and Defendant, Aetna Life Insurance Company

(“Aetna”), through their undersigned counsel, submit this Joint Motion requesting the Court to

modify the current Scheduling Order [Document 11] and state that:

       1.     This matter involves a claim for benefits under the Employee Retirement Income

              Security Act of 1974, as amended (“ERISA”), 29 U.S.C. § 1001 et. seq. Therefore,

              the Court will be reviewing the claim decision based upon the information in the

              Administrative Record and the parties’ briefs.

       2.     The current Scheduling Order is tailored for a more traditional civil action and not

              an ERISA dispute.

       3.     The parties have been to attempting to resolve this case amicably and to resolve

              outstanding discovery issues without court intervention. In this regard, and in light

              of the fact that this is an ERISA case that will be decided without a live trial, the

              parties propose modification of the Scheduling Order as follows:

              a. The discovery deadline is extended until April 9, 2020.

              b. Defendant submit the Administrative Record and LTD Policy to the Court by

                  May 5, 2020.
      Case 2:19-cv-00734-SSV-KWR Document 12 Filed 03/10/20 Page 2 of 2



               c. The parties shall file simultaneous cross motions for decision on the

                  administrative record on May 14, 2020 to be noticed for submission on June 3,

                  2020.

       4.      Based on the nature of the case and the proposed schedule herein, the parties

               respectfully submit that the trial date of May 18, 2020 and all other Scheduling

               Order deadlines may be vacated as the Court will decide the case based upon the

               Administrative Record and the parties’ briefs.

       WHEREFORE, the parties respectfully request the Court grant this Joint Motion to

Modify the Scheduling Order and for all other just and proper relief.

                                                    Respectfully submitted,

                                                    /s/ Reagan Toledano
                                                    Reagan L. Toledano (La. 29687)
                                                    Email: rtoledano@willefordlaw.com
                                                    James F. Willeford (La. 13485)
                                                    Email: jimwilleford@willefordlaw.com
                                                    Willeford & Toledano
                                                    201 St. Charles Avenue, Suite 4208
                                                    New Orleans, Louisiana 70170
                                                    Phone: (504) 582-1286
                                                    Fax: (313)692-5927
                                                    Attorneys for Plaintiff, Elizabeth Bertucci


                                                     /s/Joel P. Babineaux
                                                     Joel P. Babineaux, LA #21455
                                                     E-mail: jbabineaux@bpasfirm.com
                                                     Karen T. Bordelon, LA #20114
                                                     E-mail: kbordelon@bpasfirm.com
                                                     Babineaux, Poché, Anthony
                                                         & Slavich, L.L.C.
                                                     P.O. Box 52169
                                                     Lafayette, LA 70505
                                                     Phone: (337) 984-2505
                                                     Fax: (337) 984-2503
                                                     Attorneys for Aetna Life Insurance Company
